

EXHIBIT 10.1




MATERIALS SUPPLIER AGREEMENT




BETWEEN




INSULET CORPORATION


AND


FLEXTRONICS MEDICAL SALES AND MARKETING, LTD






Insulet Materials Supplier Agreement    
                        
* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------




EXHIBIT 10.1






MATERIALS SUPPLIER AGREEMENT


TABLE OF CONTENTS


1.    General                                        
2.    Term of Agreement                                
3.    Products; Supply Commitment                            
4.    Prices                                        
5.    Shipping                                    
6.    Order Procedures; Delivery Schedules; Zones; Stocking Hub;
Invoices        
7.    Supply Chain Profiles                                
8.    Insulet Responsibility for Obsolete and Aged Items of Components and
Materials    
9.    Fill Rate                                    
10.    Quality; Acceptance; Test Data; Failure Analysis                
11.    Performance Measurement; Quality Performance Scorecard            
12.    Tooling and Other Property Furnished by Insulet                    
13.    Information for Regulatory Filings; Audits                    
14.    Disaster Recovery                                
15.    Termination of Agreement; Cancellations for Convenience            
16.    Termination of Agreement; Cancellation of Scheduled Deliveries for
Cause    
17.    Warranty                                    
18.    Field Performance; Quality Upgrades and Corrections                
19.    Implementation; Indemnification; Limitation of Liability                
20.    Insurance                                    
21.    Proprietary Information; Intellectual Property                    
22.
Short Supply/End of Life Components, Materials, Software and Firmware    

23.    Accurate Documentation                            
24.    Force Majeure                                    
25.    Compliance with Laws                                
26.    Assignment                                    
27.    Severability                                    
28.    Notices                                        
29.    Choice of Laws; Attorneys’ Fees                        
30.    Miscellaneous                                    
31.    Exhibits                                    
32.    Clauses Incorporated by Reference                        


EXHIBIT A – Products and Prices                            
EXHIBIT B – Flexibility Table                                
EXHIBIT C – Supply Chain Profile Requirements                    
EXHIBIT D – Quality Agreement                            
EXHIBIT E – Performance Measurements                        
EXHIBIT F – Terms and Conditions for Tooling        
EXHIBIT G- Automatic Equipment            


Insulet Materials Supplier Agreement    
                        
* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------




EXHIBIT 10.1




INSULET CORPORATION – FLEXTRONICS MEDICAL


MATERIALS SUPPLIER AGREEMENT


FLEXTRONICS MEDICAL                 INSULET CORPORATION
SALES AND MARKETING, LTD


Level 3, Alexander House 35                600 Technology Park Drive, Suite 200
Cybercity, Ebene, Mauritius                Billerica, MA 01821


Tel:                             Tel: 978-600-7000


EFFECTIVE DATE: September 1, 2016


INITIAL CONTRACT TERM:             PAYMENT TERMS: [*], net [*]days
Five (5) Years from Effective Date            from receipt of invoice.


QUALITY AGREEMENT:
Attached as Exhibit D
________________________________________________________________________


THIS MATERIALS SUPPLIER AGREEMENT (this “Agreement”) is made and entered into as
of the Effective Date indicated above, (the “Effective Date”) by and between
Insulet Corporation, a Delaware corporation, on behalf of itself and its
worldwide affiliates, having a principal place of business at 600 Technology
Park Drive, Suite 200, Billerica, MA 01821 (“Insulet”), and Flextronics Medical
Sales and Marketing, Ltd, a Mauritius, on behalf of itself and its worldwide
affiliates, having a principal place of business at Level 3, Alexander House 35,
Cybercity, Ebene, Mauritius (the “Supplier”). Insulet and Supplier are referred
to herein individually as a “Party” and collectively as the “Parties”.


For and in consideration of the mutual promises and covenants herein contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:


1.
General. This Agreement, together with all schedules and exhibits attached
hereto along with all documents and/or prior agreements expressly incorporated
by reference is the entire agreement and will be the controlling document in
business dealings between the Parties with respect to the Products (as defined
in Section 3 below) supplied hereunder. It supersedes all prior and
contemporaneous agreements (including without limitation that certain
Manufacturing Services Agreement by and between the Parties dated as of January
3, 2007, as amended to date), purchase orders and acknowledgments between the
Parties relating to such Products, except as expressly stated below. Purchase
commitments will be made only by means of Purchase Orders as defined in Section
6(a)(ii) below. Insulet and Supplier preprinted terms and conditions on any
future purchase order, invoice, acknowledgment or other standard form shall not
apply unless expressly agreed to in the particular case by both Parties in
writing.

Any subsidiary or affiliate of Insulet shall have the right to purchase products
under this Agreement by providing written notice to Supplier of such subsidiary
or affiliate’s intention to purchase Products hereunder in advance of issuing
any Purchase Orders. Supplier agrees, and each such subsidiary or affiliate who
places orders under this Agreement agrees (by the act of placing such orders),
that all


Insulet Materials Supplier Agreement                                    1


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




terms and conditions of the Agreement shall apply to such orders and resulting
purchases as if the name of the subsidiary or affiliate was substituted for the
term “Insulet” wherever it appears in this Agreement. Supplier will bill each
Insulet subsidiary and affiliate separately for all products provided to such
subsidiary or affiliate and Supplier agrees to collect from Affiliates first, if
however the Affiliate fails to pay any undisputed amounts within [*] days after
notice by Supplier, Supplier may then invoice any outstanding undisputed amounts
to Insulet. Each subsidiary or affiliate will only be liable for those
obligations expressly applicable to such subsidiary or affiliate whether set
forth in this Agreement or the Exhibit to which it is a party.
Also, at Insulet’s option and written direction, Supplier will allow Insulet’s
designated “Higher Level Supplier(s)” to purchase Products (as defined below),
under the terms of this Agreement, solely for the purpose of incorporating those
Products into products that the Higher Level Supplier produces for Insulet. In
such event, Supplier shall sell the Products to such Higher Level Supplier(s),
subject to Supplier’s reasonable credit approval of the Higher Level Supplier(s)
and subject to such Higher Level Suppliers(s) written agreement to be bound by
Supplier’s reasonable terms of sale; provided that such terms of sale are
consistent with the terms contained herein. The pricing for such sales shall be
the pricing provided herein. The Higher Level Supplier(s) shall be solely
responsible for payment for Products, and for other payments provided herein
based on the Delivery Schedule, the Flexibility Schedule and the Supply Chain
Profiles, all as detailed below, on the same basis that Insulet would be
responsible if Insulet were providing the Delivery Schedule. However, all
matters with respect to Products sold to the Higher Level Suppliers shall be
handled directly between Supplier and Insulet under the terms of this Agreement.
2.
Term of Agreement. The initial term of this Agreement shall commence upon the
Effective Date and shall be for the period identified above as “Initial Contract
Term”, unless earlier terminated pursuant to Section 16 herein. Upon the
expiration of the Initial Contract Term, the term of this Agreement shall
automatically extend until the earlier of: (a) termination of this Agreement by
(i) Insulet upon at least [*] ([*]) [*] prior written notice to Supplier or (ii)
Supplier upon at least [*] ([*]) [*] prior written notice to Insulet; or (b)
replacement of this Agreement by another written agreement of the Parties. The
Initial Contract Term together with any extensions as provided by this Section 2
is referred to in this Agreement as the “Term”.

3.
Products; Supply Commitment.

a.
Products. This Agreement covers purchases of products listed on Exhibit A
attached hereto and incorporated herein by reference or added to Exhibit A as
provided below (collectively, “Products”). Each Product is defined by reference
to a Insulet drawing (each, a “Drawing”). Drawings are referenced by part number
and revision level and may include and/or reference: specifications, test
instructions, quality instructions, manufacturing instructions, assembly
instructions and a bill of materials (including approved vendors). Each Drawing
and all documents referenced therein, as well as all revisions to Drawings made
in accordance with this Section 3, are referred to in this Agreement as the
“Specifications” for the Products covered by the Drawing. For each business day
Supplier shall provide to Insulet a daily report, in an electronic format,
detailing all the applicable information relating to the manufacture of Products
in a form mutually agreed to by the Parties. Supplier agrees to provide such
reports in a form and to include such information and metrics that Insulet may
request from time to time.



Insulet Materials Supplier Agreement                                    2


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




b.
Additional Products. From time to time, the Parties may mutually agree to add
Products to this Agreement by executing an amended Exhibit A. However, in the
absence of an amended Exhibit A, if Supplier issues a written price quotation to
Insulet (whether in response to a Drawing submitted by Insulet, as part of a
pricing event contemplated by this Section 3 or Sections 4, or as part of a new
product proposal by Supplier), and Insulet places order(s) for such product,
then such product shall automatically be deemed added to Exhibit A at the price
quoted and shall be deemed a Product under this Agreement.

c.
Changes to Specifications. Drawings may be revised from time to time as mutually
agreed in writing between the Parties (either by execution of an amended Exhibit
A that references the new revision level or other writings of the Parties).
Supplier shall not unreasonably withhold approval to Drawings or Specifications
changes proposed in writing by Insulet (each change an “Engineering Change” or
“EC”). Supplier will use commercially reasonable efforts to evaluate the
feasibility of the EC requested by Insulet within [*] ([*]) business days of
receipt and respond to Insulet in writing with the potential impact of the EC on
current on-hand or on-order component inventory, work-in-progress Products
(“WIP”), finished goods Products, and/or the Delivery Schedule. In addition to
the written response provided above, Supplier will use commercially reasonable
efforts to respond to Insulet within [*] ([*]) business days with a written
evaluation of the EC including: (i) engineering time to implement the EC, (ii)
the cost to modify Tools or test fixtures or similar non-recurring expenses,
(iii) the quantity of Obsolete Items (as defined in Section 8(a) below) Supplier
has on hand and/or on order with its suppliers related to the EC, (iv) the cost
to rework WIP (if applicable) and any impacts to Product price resulting from
the EC, (v) the expected effect on the Delivery Schedule to include (if
applicable) the effect on all in-process work (e.g., re-workable, repairable,
etc.), (vi) any changes to Supply Chain Profiles, and (vii) the manner in which
the EC will be implemented by Supplier. Supplier will not proceed to implement
the EC until Insulet has approved the charges and Supplier actions described in
the Supplier evaluation that is provided to Insulet.

d.
Manufacturing and Delivery Commitment. For the Term of this Agreement, Supplier
commits to supply to Insulet, in accordance with the terms and conditions
hereof, such quantities of the Products listed on Exhibit A (including those
added as provided above) as Insulet may choose to order under the terms of this
Agreement and which Supplier has agreed to supply in accordance with the terms
hereof. There are no purchase volume commitments by Insulet under this Agreement
(except for the binding forecast in Section 6(a)(i)), and Insulet reserves the
right to purchase the Products or similar items from other suppliers. If
Supplier fails to deliver the total quantity of Products ordered by Insulet in
any Purchase Order by the date of delivery specified therein, then, (i) at
Insulet’s option, Insulet may have the remaining portion of the order of Product
shipped by air freight at Supplier’s sole cost and expense and (ii) Supplier
shall use commercially reasonable efforts to identify the root cause of the
failure and provide such information to Insulet as soon as reasonably possible.
Thereafter, the Parties agree to engage in a management review and remediation
process to prevent such failure from reoccurring. Regardless of whether Insulet
orders replacement or substitute Products from another source, Supplier shall
remain obligated to deliver the total quantity ordered by Insulet, unless
Insulet notifies Supplier that Insulet is canceling its order with respect to
the amount of the shortfall.



Insulet Materials Supplier Agreement                                    3


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




4.
Prices.

a.
General. During the Term, prices shall be calculated in accordance with the
price model set forth on Exhibit A (including those for Products added to
Exhibit A as provided in Section 3 above). All prices shall be in U.S. Dollars.
The purchase price shall include all costs for adequate packaging as suitable
for transport by road and/or as further specified under the Specifications
listed in this Exhibit A.

b.
Cost Reduction. Supplier hereby agrees to identify areas wherein cost savings
can be realized and passed on to Insulet through productivity improvements and
cost savings (“Cost Savings”). Such Cost Savings shall be reflected as a
reduction of prices set forth in Exhibit A. Supplier hereby agrees to use
commercially reasonable efforts to [*]; provided, that Insulet will review and
approve any recommended productivity change requested by Supplier as soon as
practicable after submission of such change; provided, further, in each case,
that such requested change does not otherwise adversely impact the quality of
the Products.

c.
Process Improvements. In the event Supplier implements any operational
excellence or other process improvements at Insulet’s suggestion and under
Insulet’s guidance, Supplier shall pass 100% of the savings attributable to such
improvement, after Supplier recoups costs and expenses specifically and actually
incurred by Supplier as a result of the development and implementation of such
improvements (if any), along to Insulet and such savings shall not be included
in the Productivity Savings Goal set forth above.

d.
Business Review. Insulet may conduct reviews of the Supplier’s operations, books
and records, and other documentation relating to the pricing model and
components thereof agreed to by the parties at reasonable times and upon
reasonable notice, annually during the Term and more often as may reasonably be
necessary in order to ensure compliance with the provisions of this Agreement.

e.
Taxes. Except to the extent that Insulet’s purchase of the Products is exempt
from such taxes as evidenced by a written certification of exemption provided by
Insulet, Insulet shall bear all applicable sales, use, excise, value added (VAT)
or similar federal, state, municipal and other taxes payable with respect to the
sale by Supplier to Insulet of the Products as finished goods and any property
taxes assessable on the Products after delivery to Insulet. If Supplier is
required to collect and remit any such taxes, then Supplier shall add such taxes
to the invoice for sale of the Products, and Supplier agrees to remit such taxes
as collected to the proper taxing authorities. With respect to the medical
device excise tax pursuant to IRC §4191 (“MDET”), Supplier hereby acknowledges
and agrees that for purposes of this Agreement, Insulet shall be deemed the
holder of the regulatory filing with respect to all applicable products and is
therefore deemed the manufacturer of such products. Furthermore, Insulet shall
be deemed the responsible payor with respect to MDET and Supplier hereby
acknowledges and agrees that it shall not remit or make any payments with
respect thereto. To the extent that Supplier does remit or make payment for
MDET, Supplier acknowledges and agrees that Insulet will not reimburse Supplier
for any portion of such payments. Supplier shall be responsible for payment of
any taxes relating to the Products or production thereof that are not based on
transfer of the Products to Insulet or that are based on the income of Supplier
(rather than on the transfer of the Products). Each Party hereby indemnifies the



Insulet Materials Supplier Agreement                                    4


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




other Party for any government claims or fines, other than the amount of any tax
owed by such Party and not paid to the other Party, against such Party due to
the other Party’s failure to remit or pay to applicable taxing authorities any
taxes or similar charges that are the responsibility of the other Party to pay
or remit, including any taxes collected from such Party for remittance by the
other Party.  In the event Insulet is required to withhold taxes from amounts
paid to Supplier hereunder and remit such taxes to a taxing authority, Supplier
expressly authorizes Insulet to do so.
5.
Shipping.

a.
Shipping Terms. The Parties agree that the shipping terms for each Product sold
hereunder on Exhibit A shall be [*] (Incoterm 2010) [*] facility as specified by
the parties. Except as otherwise set forth on Exhibit A, the following terms
shall apply to all Products and components Supplier purchases for use in
manufacturing the Products: [*] shall arrange for shipping through carriers
designated by [*] who will invoice the shipping charges directly to [*] for all
inbound and outbound shipments to and from Supplier for or on behalf of Insulet.
(Alternatively, if directed by Insulet, Supplier shall arrange shipping
(pursuant to instructions which Supplier shall request from Insulet's Shipping
Department) and prepay and add the shipping charges to the invoice as a separate
line item). Supplier shall bear all risk of loss or damage to Products until the
Products are delivered to [*]. Supplier shall obtain, at Supplier’s expense, all
export licenses and shall carry out all customs formalities related to the
export of the goods. Insulet agrees to provide Supplier, within [*] ([*]) days
of request, with each of the following in order to enable Supplier to fulfill
its responsibility for export formalities: (i) export control classification
numbers and harmonized tariff schedule information for Insulet’s assemblies and
sub-assemblies; (ii) information sufficient to allow Supplier to clear shipments
under laws and regulations pertaining to restricted parties and/or prohibited
countries; and (iii) other information in Insulet’s possession that Supplier
reasonably requests to assist in fulfilling Supplier’s export clearance
responsibilities. Insulet shall obtain, at Insulet’s expense, all import
licenses and shall pay all import customs duties and fees, as well as carrying
out all custom formalities and shall be the importer of record, unless otherwise
indicated on Exhibit A. Title for the Products shall transfer upon delivery to
carrier.

b.
Anti-Terrorism Measures. Supplier agrees to designate, (and in the event Insulet
designates, then Insulet agrees to designate,) only freight carriers that are
currently in compliance with all applicable laws relating to anti-terrorism
security measures and to adhere to the C-TPAT (Customs-Trade Partnership Against
Terrorism) security recommendations and guidelines as outlined by the United
States Bureau of Customs and Border Protection and to prohibit the freight
carriage to be sub-contracted to any carrier that is not in compliance with the
C-TPAT guidelines.

6.
Order Procedures; Delivery Schedules; Zones; Stocking Hub; Invoices.

a.
Order Procedures.

i.
Rolling Forecast / Delivery Schedule. Unless an alternative procedure is
mutually agreed in writing between the Parties, Insulet shall provide Supplier
with a rolling forecast and delivery schedule for Products to be purchased under
this Agreement



Insulet Materials Supplier Agreement                                    5


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




covering at least a [*] ([*]) month period. Unless otherwise set forth in
Exhibit A, the first [*] ([*]) months of the forecast/schedule will include
specific delivery dates; the remainder of the forecast/schedule will identify
monthly quantities. The forecast/schedule described in this subsection (i) is
called the “Delivery Schedule”. The Delivery Schedule will be updated at least
once every month and will be subject to the change provisions set forth in
Section 6(b) below. Within the Delivery Schedule, each quantity that Insulet
indicates for a particular delivery date or time period (e.g., a time period
where quantities are shown only on a monthly basis) is known as a “Scheduled
Delivery”.
ii.
Order Methods. Insulet may place orders under this Agreement for quantities and
delivery dates or time periods by giving Supplier prior written notice
consistent with the agreed to lead time for the applicable Product as set forth
in the applicable Exhibit; provided, that if no such lead time is identified, at
least [*] ([*]) days prior written notice. These orders may be in the form of
the Delivery Schedule described in Section 6(a)(i) above or standard purchase
order documents (which may be “standalone” purchase orders or “blanket purchase
orders” with quantities scheduled by “releases”) or other written means mutually
arranged by the Parties (each a “Purchase Order” and collectively the “Purchase
Orders”). Regardless of the means by which Insulet informs Supplier of
quantities and delivery dates, each quantity that Insulet indicates for a
particular delivery date or time period is known as a “Scheduled Delivery”.

b.
Delivery Schedules; Updates; Procedure; Changes. Supplier agrees to supply
Scheduled Deliveries that Insulet submits in accordance with Section 6(a) above,
as increased or decreased by Insulet within the permitted changes allowed under
the Flexibility Table referenced in Section 6(c) below without any expedited
cost or expense; provided, however, that any Scheduled Deliveries may also be
cancelled by Insulet in accordance with Section 15 below (Cancellation for
Convenience), including the financial responsibility provisions in such Section
15, or cancelled by an applicable party for cause as provided in Section 16
below (Cancellations for Cause, including the financial responsibility
provisions in such Section 16); and provided, further, that if the Parties
mutually agree to changes for Scheduled Deliveries that are beyond the scope of
the changes permitted in the Flexibility Table, then Supplier shall supply those
revised Scheduled Deliveries.

c.
Zones. At any particular time, each Scheduled Delivery (or forecasted quantity)
is considered to fall into one of a number of zones as shown in the “Flexibility
Table” attached hereto as Exhibit B and incorporated herein by reference (each a
“Zone” and collectively the “Zones”), depending on how much calendar time
remains until the date of that Scheduled Delivery (or forecasted quantity). For
any Scheduled Delivery, Insulet may (i) increase or decrease the quantity of
Products or (ii) reschedule the quantity of Products and their shipment dates in
accordance with the Flexibility Table. In the event that Insulet cancels
quantities outside the Frozen Zone beyond the amounts of allowable quantity
decreases in the Scheduled Delivery Change Table), such cancellations will be
subject to the provisions of Section 15 below (Cancellation for Convenience),
including the financial responsibility provisions in such Section 15, or the
provisions of Section 16 below (Cancellations for Cause), including the
financial responsibility provisions in such Section 16.



Insulet Materials Supplier Agreement                                    6


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




d.
Supplier Response to Purchase Orders and Delivery Schedules. Whenever Insulet
submits Delivery Schedule information, whether by means of a Purchase Order,
change order, purchase order “release” or revised Delivery Schedule, Supplier
agrees to respond to Insulet (by fax, email or equivalent written media) within
[*] ([*]) business days after receipt. The response should confirm receipt of
the Purchase Order, change order, release or revised Delivery Schedule and
inform Insulet if Supplier objects to any part of that submission as being
contrary to the requirements of this Section 6. With respect to the information
submitted per this Section 6(d), if Supplier does not object to the Delivery
Schedule information within those [*] ([*]) business days, then all portions of
the Delivery Schedule will be deemed to comply with the requirements of Section
6.

e.
Stocking Hub. If mutually agreed by the Parties from time to time, including
quantities and cost in a subsequent written agreement, for Products produced by
Supplier which are consumed in a Insulet factory or by another supplier (not
Distribution Center), Supplier may agree to establish one (1) or more
warehousing sites (each, a “Hub”) in or near the respective Insulet factories to
which the Products will ultimately be delivered by Supplier. Supplier will stock
such of the Products as the Parties may mutually agree at each such Hub from
which orders by the applicable Insulet facility(ies) will be fulfilled. Supplier
will retain ownership of such Products and shall bear the risk of loss or damage
(for which Supplier shall maintain adequate insurance) while at the Hub(s) and
until they are delivered to the Insulet facility or Insulet picks them up from
the Hub, whichever occurs first. Insulet may terminate the arrangements for a
particular Hub or Product(s) on at least [*] ([*]) days’ written notice to
Supplier, and upon termination of the Hub, Insulet shall purchase all Products
in the Hubs affected by the termination at the applicable Product price.

For mutually agreed Hubs and Products, Supplier shall at all times maintain in
the Hub a target quantity of buffer inventory (“Buffer Inventory”) of Product
(which may be based on currently Scheduled Deliveries/Forecast out [*] ([*])
months). This Buffer Inventory is in addition to finished goods and WIP that
Supplier needs to maintain in order to fill Scheduled Deliveries. The Buffer
Inventory is required to shorten lead time of the Products as well as guard
against disruptions in raw materials supply. Supplier shall use commercially
reasonable efforts to fill any new Hub with Product and the required Buffer
Inventory within [*] ([*]) days of the Parties’ agreement to stock a Hub. As a
result of stocking Buffer Inventory, Product lead times will be reduced and may
be less than [*] ([*]) calendar days. Supplier may invoice for and ship to
Insulet any Product that remains in the Hub longer than [*] ([*]) days, provided
that Supplier has not stocked the Hub with more than the agreed-upon target
level of Buffer Inventory for such Hub.
Insulet may draw any or all of the Buffer Inventory from a Hub at any time, upon
notice to Supplier, and Supplier will deliver Product to Insulet from the Buffer
Inventory. When Insulet draws down on the Buffer Inventory, Supplier shall have
[*] ([*]) days to replenish the Buffer Inventory to the thirty (30) day level.
f.
Invoices. Invoices for purchases will be issued to and payable by the Insulet
business unit, affiliate or subsidiary that placed the order for the purchases.
Similarly, any applicable cancellation charges under Sections 15 or 16 below or
materials or components charges under Section 8 below will be payable by the
Insulet business unit, affiliate or subsidiary that cancelled the order or for
whom the materials or components were



Insulet Materials Supplier Agreement                                    7


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




acquired. Payment terms will be [*] ([*]%)/[*] ([*]), net [*] ([*]) days from
receipt of invoice.
In the event of a dispute between the parties regarding any invoice, the parties
will in good faith attempt to work out an amicable resolution.  Upon written
request of either party, the business contact of each Party shall promptly
confer and exert their commercially reasonable efforts without the necessity of
any formal proceeding related thereto to reach a reasonable and equitable
resolution of a dispute under this Agreement.  If such business contacts of each
party are unable to resolve the dispute within ten (10) business days, the
dispute shall be referred to the responsible senior management of each party for
resolution.  Neither party shall seek any other means of resolving any dispute
arising in connection with this Agreement until both parties’ responsible senior
managements have had at least ten (10) business days to resolve the dispute
following its referral to them.  In the event that the parties are unable to
resolve the dispute to the satisfaction of both parties, then either party shall
pursue further remedies under this Agreement. 
7.
Supply Chain Profiles. Insulet shall provide to Supplier and maintain a list of
approved materials suppliers (the “Approved Supplier List” or “ASL”). Supplier
agrees to only purchase the materials required to manufacture the Product from
suppliers on the then current ASL. Supplier shall prepare supply chain profiles
providing the categories of information indicated in Exhibit C which is attached
hereto and incorporated herein by reference (each, a “Supply Chain Profile” and
collectively, the “Supply Chain Profiles”) for all materials and components used
to produce the Products.

Supplier will provide the Supply Chain Profiles to Insulet by close of business
on the first (1st) Friday of each calendar quarter.  The Supply Chain Profiles
will state the specific information set forth in Exhibit C, by material or
component type, per bill of material, for each Product. During the Parties’
review of the Supply Chain Profiles, Supplier shall communicate (a) Insulet’s
total potential financial responsibility, by material or component type,
calculated in accordance with Section 8 below, (b) known supply chain risks and
an analysis and mitigation plan, and (c) any localization, alternate sourcing or
value engineering opportunities. Other than as set forth in Section 15
(Cancellation for Convenience) and Section 16 (Cancellation for Cause), Insulet
shall be financially responsible for materials or components in accordance with
the mutually agreed-upon Supply Chain Profiles and in accordance with Section 8
below.
8.
Insulet Responsibility for Obsolete and Aged Items of Component and Materials.

Insulet expects that Supplier will order sufficient materials and components to
meet Insulet’s requirements under this Agreement, including, without limitation,
all Scheduled Deliveries that Insulet submits in accordance with Section 6(a)
above, as increased or decreased by Insulet within the permitted changes allowed
under the Flexibility Table referenced in Section 6(c) without any expedited
cost or expense. Insulet recognizes that Supplier may need to order components
and materials to cover future needs for production of Products based on the
Delivery Schedule, the Flexibility Table, the minimum package quantities
(“MPQs”), the volume pricing quantities (“VPQs”), and/or the lead times
identified in the mutually agreed-upon Supply Chain Profile (per Section 7
above).


Insulet Materials Supplier Agreement                                    8


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




Therefore, in the following circumstances, Insulet will have responsibility to
purchase excess or obsolete components or materials from Supplier but only to
the extent provided in clauses (i), (ii) and (iii) of Section 15(a) below
(regardless of whether a cancellation for convenience has occurred):
a.
If Insulet discontinues the purchase of the Products for which such components
or materials were purchased or modifies a Product to eliminate the use of a
particular component or material, and such components or materials cannot be
used within the next [*] ([*]) months in other Products that Supplier is
manufacturing for Insulet (“Obsolete Items”), then Insulet’s responsibility
applies to all such items in Supplier’s inventory that Supplier was authorized
to purchase in accordance with the MPQs, VPQs, and lead times identified in the
applicable Supply Chain Profile or, in the case that a component or material was
not required to be included in the Supply Chain Profiles per Section 7, then the
actual MPQs, VPQs, and lead times for such component shall apply; or

b.
In the event that any material or component procured by Supplier that is not
required to satisfy demand in the next [*] ([*]) days, such materials and
components become “Excess Items”. Insulet shall, upon written demand from
Supplier, either: (i) provide Supplier with a Purchase Order for Products to
consume Excess Items within [*] ([*]) days or a Purchase Order to purchase the
Excess Items themselves, (ii) pay Supplier a cash deposit in the amount of the
cost of the Excess Items which shall be reconciled by the Parties quarterly, or
(iii) begin paying to Supplier monthly an inventory carrying charge of one and
[*] percent ([*]%) of the cost of the Excess Items, plus applicable
manufacturing overhead (“MOH”).

Notwithstanding the foregoing, any material or component procured by Supplier
for an Insulet new product initiative shall be considered “NPI Items” up until
IQ for Products built on substantially new manufacturing lines and first
commercial build on existing manufacturing lines. Regardless of [*], NPI Items
shall not be [*]; provided, however, that any NPI Items [*] shall be [*].
Supplier hereby agrees to [*].
For all Excess Items that Insulet purchases under this Section 8, Supplier shall
[*], and Supplier shall [*]. For Obsolete Items that are purchased by Insulet,
Insulet will provide direction to Supplier on the disposition of such items, the
cost and manner of disposition shall be mutually agreed to by the Parties within
[*] ([*]) days. If an agreement on cost and manner of disposition is not reached
within [*] ([*]) days, Supplier may dispose of the items in a commercially
reasonable manner.
The monetary amount stated as Insulet’s potential financial responsibility for
materials and components, as indicated from time to time in the Supply Chain
Profiles provided under Section 7 above, is prior to any potential reduction for
restocking of material or components to Supplier’s vendors or use of materials
or components for other customers, it being agreed that prior to charging
Insulet for materials or components in accordance with the applicable provisions
of this Agreement, Supplier must use commercially reasonable efforts to minimize
Insulet’s financial responsibility for materials and components by using the
materials and components to satisfy other customers orders prior to attempting
to return materials and components to the vendor. Insulet’s financial
responsibility under this Section 8 shall not apply to materials or components
that are otherwise covered under Section 15(a) below due to a Cancellation for
Convenience, or that are otherwise covered under Section 16(b) below due to a
Cancellation for Cause.


Insulet Materials Supplier Agreement                                    9


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




9.
Fill Rate. The dates for Scheduled Deliveries are the dates by which the
material must meet Insulet’s Fill Rate requirement. Scheduled Deliveries, in the
exact quantities scheduled, between the due date and up to [*] ([*]) Insulet
manufacturing days early will be considered on-time. For purposes of this
Agreement, “Fill Rate” shall mean the Product being received by the appropriate
carrier on the date specified by Insulet.

Insulet reserves the right to refuse delivery of excess quantities or of
Products that exceed or do not meet Fill Rate requirements. Supplier is
responsible for the excess cost of premium freight over regular freight when
shipping Products to meet Scheduled Deliveries to the extent that the delay in
shipment was caused by Supplier. For the avoidance of doubt Supplier shall not
be responsible for delays caused solely by Insulet or a force majeure event.


With each delivery, Supplier will provide a packing list showing, for each
Product shipped: the Insulet part number and revision level, the number of
pieces shipped, the Scheduled Delivery date and quantity and the Purchase Order
number(s). The same information will be provided on invoices and in both machine
readable and human readable format as agreed by the Parties.
10.
Quality; Acceptance; Test Data; Failure Analysis.

a.
Acceptance criteria for Products is [*] percent ([*]%) conformance to the
Specifications and to the requirements set forth in the Quality Agreement
attached hereto as Exhibit D and incorporated herein by reference (the “Quality
Agreement”). Products may be returned within a reasonable time frame if
non-conformance to the Specifications is discovered by Insulet at incoming
inspection, source inspection, and/or on Insulet's shop floor (e.g., during
Insulet's final test of the Insulet products which contain the Products supplied
by Supplier). An entire shipment may be rejected based on reasonable sampling by
Insulet in light of the nature of the Product and nature of the non‑conformance.
Payment for Products does not constitute acceptance if a non‑conformance is
subsequently discovered as provided above. Within [*] ([*]) manufacturing days
after Supplier receives notification of Product rejection by Insulet, Supplier
shall issue a Returned Materials Authorization (“RMA”) number to Insulet to
facilitate return or disposition of the products. Issuance of the RMA number is
procedural only and is not an admission that the Products are nonconforming. If
the RMA number is not received in that time, Insulet may return the Products to
Supplier without an RMA number.

b.
For purposes of this Agreement, “Epidemic Failure Event” shall mean the
occurrence of the same failure resulting from a breach of the Product Warranty
(excluding the [*] ([*]) month Product Warranty Period which is replaced by the
[*] ([*]) month period in (ii) below) (i) attributable to the same root cause
found in [*] percent ([*]%) or more of units of a particular Product, shipped by
Supplier during a consecutive [*] ([*]) month period where such failure is
verified by Supplier and Insulet, or an independent third party determined by
Insulet subject to Supplier’s reasonable consent, such consent not unreasonably
withheld; and (ii) occurring within [*] ([*]) months after the date of delivery
of the Products.

c.
Upon occurrence of a suspected Epidemic Failure Event, Insulet shall promptly
notify Supplier, and shall provide, if known and as may exist, a description of
the failure, and the suspected lot numbers, serial numbers or other identifiers,
and delivery dates, of the failed Products. Insulet shall make available to
Supplier, samples of the failed Products



Insulet Materials Supplier Agreement                                    10


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




for testing and analysis. Upon receipt of Product from Insulet, Supplier shall
promptly provide its preliminary findings regarding the cause of the failure.
The Parties shall cooperate and work together to determine root cause.
Thereafter, Supplier shall promptly provide the results of its root cause
corrective analysis, and if it is determined to be an Epidemic Failure Event,
its proposed plan for the identification of and the replacement of the affected
Products, and such other appropriate information. Supplier shall recommend a
corrective action program which identifies the affected units for replacement,
and which minimizes disruption to the end user. Insulet and Supplier shall
consider, evaluate and determine the corrective action program. In the event the
test equipment necessary to test and analyze the defective product is no longer
in Supplier’s possession due to a planned phase-out of such equipment, Insulet
and Supplier shall identify an alternative method (including without limitation
timing and cost elements) by which to test and analyze the Epidemic Failure
Event to both Parties’ satisfaction. Upon occurrence of an Epidemic Failure
Event, Supplier shall replace or, at Supplier’s option, issue a credit or
payment to Insulet in an amount equal to the cost to Insulet for replacement
Products; (b) reimburse all direct, reasonable, and documented labor, equipment
and processing costs incurred by Insulet solely as a result of the
implementation of the corrective action program for such Epidemic Failure Event,
including test procedures and the testing of Products subject to the total
limitation of liability in Section 20(f) below; and (c) reimburse freight,
transportation, expedited shipping costs, customs, duties, insurance, storage,
handling and other shipping costs incurred by Insulet solely in connection with
the replacement of the affected Products.
d.
Supplier agrees to execute and deliver, upon request from Insulet, Supplier's
standard form of compliance certificate certifying Supplier's compliance with
the requirements imposed by this Agreement and by applicable laws, regulations
and industry standards and setting forth the country or countries of which the
articles are a product. This compliance certificate must identify the shipment
by shipment date, part number, revision number, quantity, and lot or serial
numbers, as applicable. The compliance certificate must also set forth the
country or countries of which the articles are a product.

11.
Performance Measurements; Quality Performance Scorecard. Exhibit E attached
hereto and incorporated herein by reference contains an explanation of the
Quality Performance scoring used for the purpose of monitoring the Supplier’s
Quality.

12.
Tooling and Other Property Furnished by Insulet. Exhibit F attached hereto and
incorporated herein by reference contains terms and conditions relating to
tooling and other manufacturing equipment produced by Supplier for Insulet or
provided by Insulet to Supplier for production of Products for Insulet. These
terms and conditions are incorporated herein by reference.

13.
Information for Regulatory Filings; Audits.

a.
Supplier agrees to provide Insulet with all information about the Products
necessary, in Insulet’s reasonable opinion, to enable Insulet to take the steps
needed to permit the marketing and sale of Insulet products into which the
Products are incorporated (and to permit the marketing and sale of any other
Products which are sold as accessories to any Insulet products) in all
jurisdictions in the world in which Insulet chooses to market and sell the
Products and such Insulet products. Such steps by Insulet include making
regulatory submissions and/or self-certifications, as applicable, and
successfully



Insulet Materials Supplier Agreement                                    11


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




obtaining such regulatory registrations, clearances and approvals as are needed
to permit such marketing and sale. The relevant United States Food and Drug
Administration (“FDA”) reviewer guidance documents or relevant requirements of
other regulatory bodies shall be considered for the purposes of determining what
information is necessary.
b.
Where specific testing is required to comply with the laws governing such
regulatory registrations, clearances, approvals and self-certifications, then
Insulet shall be responsible for obtaining such testing except where Supplier
specifically commits to undertake such testing. Supplier agrees to assist
Insulet in developing test protocols for the Insulet products that incorporate
the Products and in answering questions from FDA and other regulatory
authorities concerning Insulet’s submissions, insofar as such questions relate
to any of the Products. Insulet is solely responsible for determining the
intended use of the Products and for the validation of the Products and their
respective Drawings and Specifications for such intended use.

c.
Insulet shall have the right to inspect Supplier’s facilities, quality systems
and records, and other documentation relating to Supplier’s adherence and
performance to the quality standards set forth herein, and to assure compliance,
at reasonable times and upon reasonable notice, at least annually during the
Term and more often as may reasonably be necessary or desirable to assure
quality of the Products and to conduct QA audits.

d.
Supplier shall cooperate in assisting Insulet in such audits. During any such
audits, Insulet shall have full access to Supplier’s facilities used for
manufacturing, packaging, testing and storage of Product.

14.
Disaster Recovery. Supplier shall provide Insulet with a copy of Supplier's
Disaster Recovery Plan (the “Plan”) which states policies, procedures and
arrangements which Supplier shall adhere to in order to forestall and mitigate
some of the disruption and delay in delivery of Products that might otherwise
result from force majeure events impacting Supplier or its key vendors such as
natural disasters, strikes, government actions, and materials and utility
shortages. This Plan may include alternate manufacturing sites, maintaining some
materials inventory at a different location, alternate subcontractor sources for
materials or manufacturing, etc. Supplier agrees to adhere to all provisions of
such Plan during the Term of this Agreement and during any additional period as
the Parties continue to do business together under Section 2 above. Supplier
understands that Supplier is a key vendor to Insulet and that disruption or
delay in delivery of Products to Insulet can have serious impact on Insulet's
ability to manufacture and deliver its own products to its customers.

15.
Cancellations for Convenience. At any time, Insulet may (i) terminate this
Agreement and all Scheduled Deliveries for convenience upon at least [*] ([*])
days’ prior written notice to Supplier or (ii) cancel any Scheduled Deliveries
for Insulet’s convenience upon at least [*] ([*]) days’ prior written notice to
Supplier (each a “Cancellation for Convenience” and together, “Cancellations for
Convenience”), and this Section 15 shall govern Insulet’s financial obligation
to Supplier for such Cancellations for Convenience. Cancellations for
Convenience are only cancellations of Scheduled Deliveries by Insulet beyond the
quantity of cancellations/reductions allowed under the change provisions of
Section 6(c) above, including the Flexibility Table.

If Insulet informs Supplier of Insulet’s intent to make any Cancellations for
Convenience, then, prior to Supplier cancelling the Scheduled Delivery, Supplier
shall first inform Insulet of the charges that would be applied, in accordance
with this Section 15, for such proposed cancellation. In the event


Insulet Materials Supplier Agreement                                    12


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




that such charges are made in accordance with this Agreement, Supplier shall
cancel such Scheduled Delivery and invoice Insulet immediately for such charge.
Invoices shall be paid in accordance with the terms of this Agreement. Insulet
will pay Supplier the following amounts for such Cancellation for Convenience
quantities and in the event of termination of the Agreement for convenience,
depending on the Zone of the cancelled quantity (per the Flexibility Table in
Exhibit B):
a.
For materials or components allocable to cancelled quantities of Products in
Zones for which the Flexibility Table shows a commitment for materials or
components, the following amounts as applicable: (i) the actual cost plus
applicable MOH of materials and components obtained by Supplier for production
of such cancelled quantities, but only for materials or components which
Supplier cannot immediately and reasonably divert to other customers or uses,
restock to the vendor, or sell at no loss, and provided that Insulet shall not
be responsible for materials or components that Supplier has ordered in advance
of need or in excess of need (excluding needs to cover the flexibility allowed
under the Flexibility Table to make changes to the Scheduled Deliveries), based
on the Delivery Schedule and the MPQs, VPQs, and lead times identified in the
applicable Supply Chain Profiles; (ii) the restocking charges of Supplier's
vendors for materials or components that are restocked to the vendor and cannot
be diverted or sold as above (but not including restocking of items that were
ordered in advance of need or in excess of need as described above); and (iii)
order cancellation charges of Supplier's vendors for materials or components
ordered which cannot be diverted as above (but not including cancellation
charges for items that were ordered in advance of need or in excess of need as
described above); and

b.
Documented WIP allocable to cancelled quantities of Products in Zones for which
the Flexibility Table shows a commitment for WIP which cannot be diverted as
above, not to exceed the aggregate price of such canceled Product quantities;
and

c.
Insulet’s purchase price (per this Agreement) for finished goods that are
allocable to cancelled quantities of Products in Zones for which the Scheduled
Delivery Change Table shows a commitment for finished goods and for finished
goods in any Buffer Inventory remaining in any Hub, not to exceed the agreed
upon maximum quantity of Buffer Inventory.

If Insulet informs Supplier of Insulet’s intent to cancel any Scheduled
Deliveries in Zones that show no commitment, per the Flexibility Table in
Exhibit B, it is understood Insulet will incur no associated cancellation
charges. It is understood that certain Products being produced for Insulet are
specific to Insulet and will not be useable for other customers, and that
certain materials or components used to produce Products for Insulet may not be
returnable to Supplier's vendors. Any materials, components, WIP or Products for
which Insulet is liable hereunder shall be provided to Insulet as a deliverable
and Insulet will provide direction to Supplier on the disposition of such items.
Payment for such charges shall be as provided by the payment terms of the
Agreement.
16.
Termination of Agreement; Cancellation of Scheduled Deliveries for Cause.

a.
By Insulet. Any of the following events shall be considered a default by
Supplier.

i.
Supplier fails to meet any material obligation to supply Product pursuant to
Section 3 above;



Insulet Materials Supplier Agreement                                    13


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




ii.
Supplier is reasonably placed on “Limited” status and fails to abide with
reasonable provisions set forth by Insulet in writing to be granted “Approved”
status within one calendar year;

iii.
Supplier fails to adhere to the Quality Agreement and such failure is not cured
within [*] ([*]) days of written notice by Insulet;

iv.
Supplier has repeated failures to adhere to the Quality Agreement which in the
aggregate are a material failure, even if one or more of such failures has
previously been cured under Section 16(a)(iii) above; or

v.
Supplier breaches Section 21 below.

In the event of such default, Insulet reserves the right upon written notice to
Supplier to terminate this Agreement and/or cancel any or all outstanding
Scheduled Deliveries for all Products. Any such cancellation will be considered
cancellation for cause and Insulet will not be required to pay Supplier any
amounts with respect to such canceled deliveries except for: (1) any amounts
that might otherwise be owed; (2) the actual cost of components and materials
ordered or held by Supplier in accordance with this Agreement, other than any
components or materials involved in the default; and (3) conforming finished
Products received by, or in transit to Insulet.


b.
By Supplier. Supplier may terminate this Agreement and any or all Scheduled
Deliveries hereunder upon written notice to Insulet in the event that Insulet,
(or in the case of a Scheduled Delivery requested by an affiliate, such
affiliate), fails to pay any amounts when due (other than amounts which are
disputed in good faith), and such failure is not cured within [*] ([*]) days
after Supplier has notified Insulet in writing that such amounts are overdue and
not paid and that Supplier intends to terminate this Agreement or certain
Scheduled Deliveries if such amounts are not paid within the [*] ([*]) day cure
period. In the event that Supplier terminates this Agreement and/or any or all
outstanding Scheduled Deliveries under this Section 16(b), then Insulet shall
have the same financial responsibility to Supplier with respect to materials,
components, WIP and finished goods as Insulet would have in the case of a
Cancellation for Convenience by Insulet and that Insulet would have in the case
of Insulet discontinuing the purchase of Products.

c.
By Either Party. In the event that either Party:

i.
becomes insolvent, has a receiver appointed, files voluntarily under the
bankruptcy laws, is filed against involuntarily under the bankruptcy laws and
such filing is not dismissed within sixty (60) days, or is prohibited by
regulatory authorities, law or court action from performing its material
obligations hereunder;

ii.
commits a material breach of this Agreement which is not capable of being cured,
or

iii.
fails to cure any material breach under this Agreement (other than a breach
covered by Sections 16(a) or (b) above) within [*] ([*]) days after written
notice from the other Party that such breach exists and that such other Party
will terminate this Agreement if such breach is not cured,



Insulet Materials Supplier Agreement                                    14


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




then the other Party may terminate this Agreement effective upon written notice
to the Party to whom one of the above events or circumstances applies.


d.
Final Order. In addition, upon payment by Insulet of all outstanding amounts due
and owing, and subject to the payment terms set forth herein, unless otherwise
agreed to by the Parties, (i) Supplier shall upon Insulet’s request manufacture
another [*] ([*]) months continuous supply of Product, based on the previous
forecast period average, or such other amount as agreed to by the Parties, at
the prices in effect at termination (“Final Order”). Insulet shall purchase all
Product manufactured by Supplier under this Final Order and such Products will
be invoiced and delivered during such [*] ([*]) month period as requested by
Insulet. In addition, if Insulet terminates the Final Order, Insulet shall be
liable for Products, WIP, material and components under the terms of Section 15.

17.
Warranty. Supplier shall provide the following Product Warranty and Automation
Equipment Warranty (as defined below, and collectively, the “Warranty”):

a.
Product Warranty. Supplier warrants that, at the time of delivery to Insulet and
for [*] ([*]) months from the date of delivery to Insulet (the “Product Warranty
Period”), Products will (i) [*] and (ii) [*], except with respect to [*] which
are [*] for which Supplier makes no warranty other than [*] (“Product
Warranty”). Supplier agrees to pass along any and all warranties from services,
and component and material vendors with respect to any components, materials or
services included in the Products. To the extent that Supplier breaches any of
the warranties contained herein, Supplier shall [*]. Supplier shall pay or
reimburse Insulet for shipping charges to return Non-conforming Products and
shipping charges on replacement Products. Supplier shall ship replacement
Products for Non-conforming Products [*] at Supplier’s expense. In the event no
defect is found, Insulet shall bear the cost of shipping and expedites, if
applicable. For purposes of this Agreement: “Non-conforming Products” are
Products that fail to conform to the Specifications or to the requirements of
the Quality Agreement.

b.
Automation Equipment Warranty. Supplier warrants that, at the time of acceptance
and delivery to Insulet and for [*] ([*]) months from that date of delivery (the
“Automation Equipment Warranty Period”), the automation equipment owned by
Insulet listed on Exhibit G (the “Automation Equipment”) will (a) [*] and (b)
[*], except with respect to [*] for which Supplier makes no warranty other than
[*] (“Automation Equipment Warranty”). To the extent Supplier actually receives
from a third party supplier of equipment or manufacturing services the benefit
arising from said supplier’s warranty obligations related to its equipment or
manufacturing services, Supplier shall transfer such benefit to Insulet (without
any actual liability for such vendor’s warranty obligations).

c.
Affected Products. In the event that Supplier supplies any Non‑conforming
Products to Insulet (including those in transit), and those Products have been
resold by Insulet or incorporated into finished Insulet products or WIP (the
“Affected Products”), and to the extent the Affected Products are as a result of
a breach of the Product Warranty (excluding the [*] ([*]) month Product Warranty
Period which is replaced by the [*] ([*]) month period in this paragraph),
within [*] ([*]) months from their respective dates of



Insulet Materials Supplier Agreement                                    15


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




delivery from Supplier for said Affected Products: (i) Supplier shall [*], (ii)
Supplier shall [*], and (iii) Supplier shall [*] subject to the cap on liability
in Section 19(d).
Within [*] ([*]) manufacturing days after Supplier receives notification of a
proposed warranty return by Insulet, Supplier shall issue a RMA number to
Insulet to facilitate return of the products (issuance of the RMA number is
procedural only and is not an admission that the Product has a covered defect or
non‑conformity).  If the RMA number is not received in that time, Insulet may
return the Product to Supplier without a RMA number, consistent with Section 11
above. Insulet shall ensure all Products returned to Supplier for investigation
or other services are decontaminated and free of bio-hazardous material prior to
shipment to Supplier, and that all mutually agreed documentation and/or
certification of such decontamination accompanies the Products returned.
Supplier agrees to provide a root cause analysis and corrective action for all
warranty claims.
Supplier further represents and warrants that (x) Supplier has the know-how and
expertise to provide Insulet, and/or any of Insulet’s affiliates, with the
services necessary and required to deliver the Products supplied pursuant to
this Agreement, and (y) Supplier will perform the services required hereunder in
a professional and efficient manner, using due care, skill, diligence and at a
level equivalent to industry standards and practices.
EXCEPT AS PROVIDED IN THIS SECTION 17, SUPPLIER MAKES NO WARRANTIES WITH RESPECT
TO THE PRODUCTS, AUTOMATION EQUIPMENT OR ITS SERVICES HEREUNDER, EXPRESS OR
IMPLIED, INCLUDING ANY IMPLIED WARRANTIES RESPECTING NONINFRINGEMENT, OR
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY IMPLIED WARRANTIES
ARISING FROM A COURSE OF PERFORMANCE, A COURSE OF DEALING, OR TRADE USAGE.
SUPPLIER MAKES NO WARRANTY WITH RESPECT TO SOFTWARE THAT IS PROVIDED BY INSULET
OR SOFTWARE THAT IS SELECTED BY INSULET AND SUPPLIED BY A THIRD PARTY (EXCEPT
THAT THE SOFTWARE IS WHAT INSULET SELECTED); ALL SUCH SOFTWARE IS OTHERWISE
PROVIDED “AS IS”.


18.
Field Performance; Quality Upgrades and Corrections.

a.
General. The Parties will identify aspects of the Products that can benefit from
improvement including manufacturing changes and hardware and/or software
changes. In addition, there may be aspects of the Products that will require
correction. This Section 18 specifies the Parties' responsibilities and the
actions to be taken in respect to such improvements and corrections.

b.
Improvements and Corrections.

i.
Improvements. Either party may request that Supplier incorporate engineering
changes into the Product or Specifications pursuant to Section 3(c) above.
Supplier shall proceed with engineering changes when the parties have agreed
upon the changes to the Specifications, delivery schedule and adjustments to the
pricing, and Insulet has agreed to reimburse Supplier the implementation costs
and adjust Product pricing, as applicable.

ii.
Corrective Actions. In the event a corrective action is required to address a
Product issue, safety hazard or regulatory violation, upon the agreement of the
Parties,



Insulet Materials Supplier Agreement                                    16


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




Supplier will take immediate steps approved by Insulet to correct the problem
for future production of the Product and for all existing units of the Product
(in either Party's inventory/WIP, in transit, and in the field) . For units in
the field, Insulet shall be the primary point of contact for its customers. If
the problem is due to Supplier’s Responsibility (as defined below), then
Supplier shall be required to take all the steps set forth in Section 17(c)
above, at Supplier’s expense. If the problem is due to Insulet’s Responsibility
(as defined below), then Supplier shall take all the steps set forth in Section
17(c) above to the extent the Affected Products are within Supplier’s control,
and Insulet shall reimburse Supplier’s costs of taking these steps. For purposes
of this Section 18(b)(i):
“Supplier’s Responsibility” shall consist of any of the following: [*]; and
“Insulet’s Responsibility” shall consist of any of the following: [*].
If the Parties are jointly responsible for the problem or root cause is unable
to be determined, then the costs of the steps described in Section 19(a)(i)
through (iii) below shall be equitably apportioned between Supplier and Insulet
based on the Parties’ comparative fault.
iii.
Minor Impact. If any aspect of the manufacture, for which Supplier is
responsible, is such that a Product does not conform to the Specification but
such non-conformance does not significantly reduce the value of the Product or
products used with it to the end-user and does not constitute a safety hazard or
regulatory violation, then the Parties shall take reasonable steps to identify
changes to the manufacture that, upon approval of Insulet, can be implemented in
future production, including future releases of the Product, and will then carry
out such steps pursuant to Section 3(c) above.

19.
Indemnification; Limitations of Liability.

Supplier shall defend, indemnify and hold Insulet and its subsidiaries,
affiliates, officers, directors, employees or agents harmless against claims,
liabilities, losses, costs and expenses (including reasonable attorneys' fees)
with respect to a claim by a third party arising from death or bodily injury
caused by the Non-conforming Product or negligent or intentional acts or
omissions of Supplier or its officers, employees, subcontractors or agents,
subject to the limitations set forth in Section 21(e); provided however, that
Supplier shall have no obligation to indemnify Insulet to the extent the claim
against Insulet is a claim for which Insulet must indemnify Supplier under
Section 19(c) below.
a.
Insulet shall defend, indemnify and hold Supplier and its subsidiaries,
affiliates, officers, directors, employees or agents harmless against claims,
liabilities, losses, costs and expenses (including reasonable attorneys' fees)
with respect to a claim by a third party arising from death or bodily injury
caused by a Product or the negligent or intentional acts or omissions, of
Insulet or its officers, employees, subcontractors, subject to the limitations
set forth in Section 21(e); provided however, that Insulet shall have no
obligation to indemnify Supplier to the extent the claim against Supplier is a
claim for which Supplier must indemnify Insulet under Section 19(b) above.



Insulet Materials Supplier Agreement                                    17


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




b.
In no event shall Supplier be liable for (i) Product design deficiencies (ii)
malfunctions, defects, or failures resulting from misuse; abuse; accident;
neglect; improper installation, operation or maintenance; theft; vandalism; acts
of God; power failures or surges; casualty; or alteration, modification, or
repairs by any party other than Supplier, (iii) defects in third party materials
or components incorporated into the Products or services performed by third
parties specified by Insulet, unless the presence of the defective component or
material in the Product, or defect in services performed by third parties
specified by Insulet, delivered to Insulet is due to Supplier’s failure perform
tests required by the Specifications; and (iv) a defect that would have been
discovered by Supplier prior to shipment of the Product to Insulet but for the
fact that Insulet directed Supplier to ship the Product without performing the
test (which Supplier was otherwise required to perform) that would have led
Supplier to discover the defect.

c.
IN NO EVENT, WHETHER AS A RESULT OF BREACH OF CONTRACT, WARRANTY, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY, OR OTHERWISE, SHALL EITHER PARTY OR
THEIR RESPECIVE AFFILIATES BE LIABLE FOR ANY INCIDENTAL DAMAGES, EXEMPLARY
DAMAGES, INDIRECT OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF PROFITS), OR LOSS
OF BUSINESS, RECORDS, DATA, USE, REVENUE, OR ANTICIPATED SAVINGS, OR OTHER
ECONOMIC LOSS, WHETHER OR NOT THE PARTY WAS INFORMED OR AWARE OF THE POSSIBILITY
OF SUCH DAMAGES OR LOSS AND NOTWITHSTANDING THE FAILURE OF THE ESSENTIAL PURPOSE
OF ANY REMEDY; PROVIDED, HOWEVER, THAT THIS SECTION 19(e) IS NOT INTENDED TO AND
DOES NOT OVERRIDE THE EXPRESS PROVISIONS OF SECTIONS 10, 17, 18, 19 AND 21 TO
THE EXTENT SUCH PROVISIONS PROVIDE FOR REMEDIES WHICH WOULD BE OTHERWISE LIMITED
BY THIS SECTION 19(e).

d.
SUPPLIER’S TOTAL LIABILITY TO INSULET HEREUNDER SHALL BE SUBJECT TO AN AGGREGATE
CAP IN ACCORDANCE WITH THE FOLLOWING: THE TOTAL, AGGREGATE AND CUMULATIVE
LIABILITY OF SUPPLIER, IF ANY, FOR DAMAGES FOR ALL CLAIMS UNDER THIS AGREEMENT
OF ANY KIND WHATSOVER, REGARDLESS OF LEGAL THEORY, AND WHETHER ARISING IN TORT
OR CONTRACT, SHALL NOT EXCEED AT ANY GIVEN TIME AN AMOUNT DETERMINED AS FOLLOWS:
(I) WITH RESPECT TO CLAIMS RESULTING FROM SECTION 17(C), [*] AND (II) FOR ANY
OTHER CLAIM, [*]. NOTWITHSTANDING THE FOREGOING, THE CAP SET FORTH IN THE
PREVIOUS SENTENCE SHALL NOT APPLY TO LIMIT (I) INSULET’S OR ITS AFFILIATES OR
OTHER HIGHER LEVEL SUPPLIERS OBLIGATION HEREUNDER FOR PAYMENTS FOR PRODUCT,
MATERIALS OR OTHER CHARGES, (II) A PARTY’S OBLIGATION HEREUNDER TO INDEMNIFY THE
OTHER PARTY; (III) A PARTY’S OBLIGATION OF CONFIDENTIALITY IN SECTION 21(A);
(IV) A PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; OR (V) SUPPLIER’S
WARRANTY OBLIGATIONS IN SECTION 17 HEREUNDER.

20.
Insurance.  Throughout the Term of this Agreement, Supplier shall carry (a)
Commercial General Liability Insurance in a minimum amount of US$[*] Combined
Single Limit, Bodily Injury and Property Damage and (ii) Product Recall
insurance covering the actual costs sustained in recalling



Insulet Materials Supplier Agreement                                    18


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




defective product but no event less than US$[*] per recall, in each case naming
Insulet as an additional insured. Insurance to be maintained by Supplier
pursuant to the provisions of this Section 20 shall provide written notice to
Insulet [*] ([*]) days in advance of any termination or cancellation of
insurance required hereunder, unless Supplier obtains substantially similar
coverage under a new policy that meets the requirements of this Section 20. 
Upon the request of Insulet from time to time during the Term of this Agreement,
Supplier shall provide Insulet with a certificate evidencing such insurance
coverage.
21.
Proprietary Information; Intellectual Property.

a.
Proprietary Information.

(i)
Any information which a party shall obtain regarding the other party in
connection with this Agreement (“Proprietary Information”) shall be maintained
in confidence by the receiving party and shall not be used by the receiving
party or disclosed to a third party except with the disclosing party's prior
written consent. The receiving party shall only disclose the other party’s
Proprietary Information to those of its employees who need to know such
Proprietary Information in order for the receiving party to fulfill its
obligations hereunder. Receiving Party hereby agrees that any of its responsible
officers, Affiliates, consultants, contractors and employees to whom
Confidential Information is disclosed shall be advised that such information is
confidential and shall be instructed not to disclose any of such information to
any third party or to any non-authorized employee without first obtaining the
prior written consent of the Disclosing Party.  Receiving Party agrees to be
responsible for the compliance with this Agreement by its responsible officers,
Affiliates, consultants, contractors and employees.  The confidentiality
obligations in this section shall not apply to Proprietary Information which (a)
becomes public other than through the receiving party, (b) is already known to
the receiving party as evidenced by its written records, (c) becomes known by
the receiving party in the future from another source which is under no
obligation of confidentiality to the disclosing party, or (d) is subsequently
developed by the receiving party in a manner which it can establish was
independent of the disclosure hereunder. The obligations of Supplier and Insulet
pursuant to the provisions of this section shall survive termination of this
Agreement for a period of [*] ([*]) years.

(ii)
In the event that the recipient of Proprietary Information is requested or
becomes legally compelled to disclose any of the Proprietary Information
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process or
otherwise), such recipient party will provide the disclosing party with prompt
notice, to the extent practicable, so that the disclosing party may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this section related to confidentiality. In the event that such
protective order or other remedy is not obtained, the disclosing party agrees
that such disclosure may be made without liability hereunder; provided that the
recipient party (a) furnishes only that portion of the Proprietary Information
which the recipient party is, in the opinion of its counsel, legally required to
disclose, and (b) uses its reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded the Proprietary Information.



Insulet Materials Supplier Agreement                                    19


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




(iii)
Neither party hereto shall make, or permit any of their respective directors,
officers, employees, agents, advisors, affiliates or representatives to make any
press release, public announcement or other public disclosure with respect to
the existence of this Agreement or the terms hereof without the prior consent of
the other party hereto.

b.
Intellectual Property. Each party’s intellectual property including without
limitation any patents, trade secrets, processes, know-how, copyrights, trade
dress, trademarks and/or trade names shall remain their exclusive property and
except as provided in Section 21(g) below, nothing herein shall be construed as
transferring any right, title or interest of any kind or nature whatsoever
thereto to the other party hereto. Furthermore, Supplier hereby agrees that the
Specifications are owned exclusively by Insulet and nothing herein shall be
construed as transferring any right, title or interest of any kind or nature
whatsoever thereto to Supplier. Except as specifically provided herein, neither
party shall use in any way, the intellectual property of the other party, and
will not do any act which would in any way infringe upon or be in derogation of
the validity of such other party’s intellectual property and will notify the
other party of any conflicting claims that challenge any intellectual property
of such party that it is aware of.

c.
Infringement Indemnification by Supplier. Supplier will indemnify and defend, at
its expense, any suit or proceeding against Insulet, and any of its
subsidiaries, affiliates, officers, directors, employees or agents, in a court
of competent jurisdiction for infringement of patents, copyrights, trade secret
rights or other intellectual property rights by Products purchased hereunder (an
“Infringement Action against Insulet”) but only to the extent that such
Infringement Action against Insulet is based on one or more of the following:
Supplier’s manufacturing processes; Supplier’s off-the-shelf components where
Supplier owns and controls the design of such components; [*]. Supplier shall
pay all damages and costs awarded against Insulet because of infringement
covered by this indemnification by Supplier.

d.
Infringement Indemnification by Insulet. Insulet will indemnify and defend, at
its expense, any suit or proceeding against Supplier, any of its subsidiaries,
affiliates, officers, directors, employees or agents, in a court of competent
jurisdiction for infringement of patents, copyrights, trade secret rights or
other intellectual property rights by Products purchased hereunder (an
“Infringement Action against Supplier”) except to the extent that such
Infringement Action against Supplier is based on one or more of the
circumstances listed in Section 21(c) above.  Insulet shall pay all damages and
costs finally awarded against Supplier because of infringement covered by this
indemnification by Insulet.

e.
Limitations. Each Party’s duties under Sections 19(b) and (c) and 21(c) and (d)
above are conditioned on the Party claiming indemnification giving the
indemnifying Party prompt written notice of commencement of any suit or
proceeding or any written claim of infringement and furnishing to such
indemnifying Party a copy of each communication relating to the alleged
infringement and giving to such indemnifying Party all authority (including the
right to exclusive control of defense of any such suit or proceeding),
information and assistance (at such indemnifying Party’s expense) necessary to
defend or settle such suit or proceeding. An indemnifying Party shall not be
bound by any settlement made without such indemnifying Party’s prior written
consent.



Insulet Materials Supplier Agreement                                    20


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




f.
Software/firmware. Insulet retains all right, title and interest in and to any
software and/or firmware contained in the memory devices to be included in
Products purchased hereunder, which Supplier will be purchasing, preprogrammed,
from Insulet’s approved supplier. Insulet grants Supplier a perpetual,
non-exclusive, world-wide, royalty-free license to use such software/firmware in
the Products produced for Insulet.

g.
License. [*].

22.
Short Supply/End of Life Components, Material, Software and Firmware.

a.
Should any material or component be in short supply so that Supplier's needs
exceed market availability, then Supplier agrees that, with respect to material
purchased or ordered specifically for manufacture of the Products, Supplier will
not utilize such material for other than the manufacture of Products for
Insulet. In addition, any such component or material that has been paid for by
Insulet or has been acquired at the specific request of Insulet shall be used
only to manufacture Products for Insulet.

b.
Should any material, component software or firmware be discontinued or set for
end of life by the applicable vendor, Supply hereby agrees to use commercially
reasonable efforts to provide Insulet with no less than [*] ([*]) months’ notice
of such event as available by material suppliers. Supplier agrees to purchase
sufficient quantities of the foregoing in order to supply Insulet Products as
agreed to by the Parties. In addition, Supplier agrees to work with Insulet in
order to find a replacement which meets the form, fit and function set out in
the Specifications of such end of life component, material, software or
firmware. (Such replacements of end of life materials, components, software and
firmware are subject to the applicable change order procedures of the Quality
Agreement.) In the case of software and firmware, any replacement pursuant to
this Section shall be backward compatible. Furthermore, Supplier shall include
such a provision in all of its contracts with its component and material vendors
who are providing parts for inclusion in the Products.

23.
Accurate Documentation. Supplier understands that in order to have efficient
administration of incoming shipments and the manufacturing process, it is
essential that Supplier provide complete and accurate documentation and labeling
in accordance with this Agreement, including without limitation, the
Specifications and Quality Agreement. Failure to provide complete and accurate
documentation and labeling shall be considered a breach of the Agreement
pursuant to Section 16.

24.
Force Majeure. The obligations of the Parties shall be subject to, and waived
during the continuance of, any cause constituting force majeure which herein
shall be defined as any cause beyond the reasonable control of a Party which
prevents or hinders the performance of such Party and shall include, without
limitation, acts of God, acts of terrorism (whether actual or threatened),
governmental intervention and labor strikes. Financial or commercial
difficulties shall not be considered as force majeure. In the event that any
force majeure condition may delay shipment of Products by Supplier, Supplier
shall promptly inform Insulet of the expected delay.

25.
Compliance with Laws. Where applicable, all shipments hereunder shall be made in
accordance with the federal Hazardous Materials Transportation Control Act and
regulations thereunder. Supplier guarantees that no article or material
manufactured to Specifications delivered hereunder will be adulterated or
misbranded upon delivery under 21 USC Sections 351, 352 and 355 or 15



Insulet Materials Supplier Agreement                                    21


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




USC Sections 1261-1276, as amended, and shall not otherwise be prohibited from
introduction into interstate commerce under 21 USC 331, 15 USC 1263, as amended,
or similar state or municipal laws, and Supplier guarantees that, where
required, the manufacture of any article or material shall have been consistent
with 21 CFR Sections 800-895, as amended.
26.
Assignment. Neither this Agreement nor any Purchase Order or rights hereunder
may be assigned by either Party without the prior written consent of the other
Party, and any attempted assignment without such consent shall be void;
provided, however, that either Party may assign this Agreement to any successor
entity or to a subsidiary or affiliate or to a purchaser of the business unit to
which this Agreement relates provided that any such assignment shall be subject
to reasonable credit conditions in light of the creditworthiness of the assignee
and, with respect to assignment by Supplier, such right to assign shall be
subject to the assignee satisfying reasonable vendor qualification standards,
including quality audit. Also, if any of the business units of Insulet that are
purchasing hereunder are sold or otherwise divested from Insulet, then the new
owner of such business unit may, subject to reasonable credit requirements, for
up to [*] ([*]) months (but not beyond the scheduled expiration without renewal
of this Agreement), continue purchasing from Supplier, solely for the benefit of
such business unit(s) and under the same prices, terms and conditions that would
apply under this Agreement, such Products as such business unit(s) was (were)
previously purchasing under this Agreement. This Agreement shall be binding upon
and inure to the benefit of the successors and permitted assigns of the Parties.
Notwithstanding the foregoing, Supplier may subcontract, delegate or assign some
or all of its rights and obligations under this Agreement to an Affiliate of
Supplier to perform the Services or to a third party financial institution for
the purpose of receivables financing (e.g., factoring); provided, however, in
each, Supplier shall remain liable to Insulet for the performance of its
obligations hereunder.

27.
Severability. Should any provision of this Agreement be finally determined to
contravene any applicable law or governmental regulation, thereupon such
provision shall be automatically terminated and performance thereof by both
Parties waived, or should such provision be reasonably considered by either
Party to be an essential element of this Agreement, the Parties hereto shall
negotiate a new provision. If the Parties are unable to agree in writing upon
the terms of such new provision within [*] ([*]) days of the contravening
provision's termination, then the entire Agreement will terminate automatically
thereupon.

28.
Notices. Any notice given hereunder shall be deemed given at the times set forth
in this Section 28 if sent, all charges prepaid, to the Parties at the addresses
set forth at the beginning of this Agreement and to the attention of the persons
indicated below (or the persons who succeed to those persons' functions). A
Party may change the address to which notices must be sent, or the person to
whose attention they should be directed, by giving notice hereunder to the other
Party. The times at which notices will be deemed given are: three (3) business
days after being sent by certified or registered mail, return receipt requested;
two (2) business days after being sent by recognized courier; or immediately
upon receipt by personal delivery. The designated persons to whom notices should
be directed are:

Flextronics Medical Sales and Marketing, Ltd.    Chuck Alpuche, or successor
Level 3, Alexander House 35            SVP, Global Operations and Manufacturing
Cybercity, Ebene, Mauritius            Insulet Corporation
Attn:    General Counsel            600 Technology Park Drive, Suite 200
Billerica, MA 01821




Insulet Materials Supplier Agreement                                    22


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




With a copy to:
With a copy to:



Flex
6201 America Center Drive
General Counsel

San Jose, CA 95002, USA
Insulet Corporation

Attn: General Counsel                600 Technology Park Drive, Suite 200
Billerica, MA 01821


With a copy to:


Flex
6201 America Center Drive
San Jose, CA 95002
Attn: FlexMedical President


29.
Choice of Law; Attorneys' Fees. This Agreement and all orders hereunder shall
for all purposes be governed exclusively by New York law (excluding choice of
law rules). IN THE EVENT OF ANY DISPUTE BETWEEN THE PARTIES, WHETHER IT RESULTS
IN PROCEEDINGS IN ANY COURT IN ANY JURISDICTION, THE PARTIES HEREBY KNOWINGLY
AND VOLUNTARILY, AND HAVING HAD AN OPPORTUNITY TO CONSULT WITH COUNSEL, WAIVE
ALL RIGHTS TO TRIAL BY JURY, AND AGREE THAT ANY AND ALL MATTERS SHALL BE DECIDED
BY A JUDGE WITHOUT A JURY TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE
LAW. To the extent applicable, in the event of any lawsuit between the parties
arising out of or related to this Agreement, the parties agree to prepare and to
timely file in the applicable court a mutual consent to waive any statutory or
other requirements for a trial by jury.

30.
Miscellaneous. A Party's failure on any occasion to insist on strict performance
of any term or condition hereof shall not constitute a waiver of compliance with
such term or condition on any other occasion or a waiver of any default. This
Agreement may be executed in one (1) or more counterparts, each of which shall
be deemed an original and all of which together shall be deemed the same
instrument. All Products furnished by Supplier hereunder shall be free of all
liens and encumbrances, and at Insulet's request, Supplier shall deliver to
Insulet a release of all liens or other evidence thereof satisfactory to
Insulet. This Agreement may only be modified or amended in writing signed by an
authorized representative of each party.

31.
Exhibits. The following Exhibits are attached hereto and made a part of this
Agreement:

Exhibit A    ---    Products & Prices
Exhibit B    ---    Flexibility Table
        Exhibit C    ---    Supply Chain Profile Requirements
Exhibit D    ---    Quality Agreement
Exhibit E    ---    Performance Measurements
Exhibit F    ---    Terms and Conditions for Tooling
Exhibit G    ---    Automation Equipment
    
32.
Clauses Incorporated by Reference. This Agreement incorporates CFR
52.212-5(e)(1) of the Federal Acquisition Regulation by reference, with the same
force and effect as if it were given in full text herein. Insulet agrees to
notify Supplier in writing [*] ([*]) days prior to ordering any Product for



Insulet Materials Supplier Agreement                                    23


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




the purpose of any U.S. government contract, and where Insulet provides Supplier
with such notification pursuant to the notification provisions of this
Agreement, Supplier agrees to comply with the applicable provisions of the
Federal Acquisition Regulation (FAR) and other legal requirements applicable to
a U.S. government subcontractor, provided that Insulet communicates such FAR
provisions and other requirements to Supplier in writing.
[Signatures appear on following page.]


Insulet Materials Supplier Agreement                                    24


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




The Parties agree to the terms and conditions of this Agreement and have caused
this Agreement to be executed as of September 1, 2016.




INSULET:                    SUPPLIER:


INSULET CORPORATION
FLEXTRONICS MEDICAL SALES AND MARKETING, LTD







By _______________________            By _______________________________


__________________________            __________________________________
(Print name)                    (Print name)


__________________________            __________________________________
(Print title)                    (Print title)






Insulet Materials Supplier Agreement                                    25


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




MATERIALS SUPPLIER AGREEMENT DATED SEPTEMBER 1, 2016


between


INSULET CORPORATION (“Insulet”)


and


FLEXTRONICS MEDICAL SALES AND MARKETING, LTD (“Supplier”)




Exhibit A


PRODUCTS AND PRICES


A.
Products:



1.    Finished Pod Assemblies
Drawing
Description
Family
[*]
[*]
[*] pod
[*]
[*]
[*] pod
[*]
[*]
[*] pod
[*]
[*]
[*] pod
[*]
[*]
[*] pod
[*]
[*]
[*] pod
[*]
[*]
[*] pod
[*]
[*]
[*] pod
[*]
[*]
[*] pod
 
 
 



1.Finished PDMs


Insulet Materials Supplier Agreement                                    26


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




Drawing
Description
Family
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM
[*]
[*]
PDM



The Parties agree that PDMs shall be priced on the basis of [*]. Supplier shall
submit to Insulet [*] that shall be used [*].


2.
[*]

Supplier and Insulet agree to the following [*]. Insulet intends to [*]:




Insulet Materials Supplier Agreement                                    27


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




 
 
[*]
Drawing
Description
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 
 






 
 
 
 
 
[*]
 
Drawing
Description
[*]
[*]
[*]
 
[*]
[*]
[*]
[*]
[*]
 
[*]
[*]
[*]
[*]
[*]
 
[*]
[*]
[*]
[*]
[*]
 
[*]
[*]
[*]
[*]
[*]
 
[*]
[*]
[*]
[*]
[*]
 



3.
[*] Pricing Process for [*]:

This Section A4 only applies to those [*] listed in Section [*] of this
Exhibit A. Unless otherwise agreed to in writing by the Parties, pricing shall
be [*] each requested Product. [*], the Parties will determine [*]. Pricing
shall be in US dollars using the applicable exchange rate as stated by [*].


Definitions:


“[*]” or “[*]” shall mean the [*].


“[*]” shall mean the [*].


“[*]” shall mean the [*].
“[*]” shall mean the [*], including but not limited to, [*].


“[*]” shall mean all other [*]. [*] include but are not limited to [*].


“[*]” shall mean all [*] specifically required to [*], to arrive at the [*].


[*] according to the following process:




Insulet Materials Supplier Agreement                                    28


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




1.
[*] shall be reviewed [*].



2.
Insulet shall review the [*]and provide feedback, if any, to Supplier.



3.
Supplier shall revise the [*].



4.
Insulet shall review the [*] and provide feedback, if any, to Supplier, within
[*] business days of receipt.



4.
For each Product requested by Insulet, Supplier shall provide Insulet [*]:



[*] = [*].


a.    [*] shall be payable for each [*]. These values to come from the [*].
b.    [*] shall match the [*].
c.    [*] shall be [*]% unless otherwise mutually agreed by the Parties in
writing.
d.    [*] shall be [*]% unless otherwise mutually agreed by the Parties in
writing. [*]%[*] is offered on the understanding that [*]%[*] for those part
numbers specified in the above [*] Section B of this Exhibit A, from Supplier.
In the event that Insulet fails to [*] for a period of more than [*], Supplier
may [*].
e.    [*] shall be billed [*] until the Parties mutually agree that [*] will be
included in [*].


5.
[*] pursuant to this Section must be submitted to Insulet by the [*]. In the
event that Insulet believes that [*], Insulet shall provide notification of such
disagreement in writing within [*] business days to its Supplier Relationship
Manager or any of his/her superiors. The two Parties shall then review. In the
event that the two Parties cannot agree within 3 business days, the [*]. Once
the dispute is resolved (following, if necessary, Insulet’s administration of
its [*]), a credit shall be paid to Insulet for any amounts overcharged by [*]
or Insulet shall pay an invoice for any amounts undercharged by [*].



6.
Insulet shall issue a [*], pursuant to the submitted [*], before the end of [*]









Insulet Materials Supplier Agreement                                    29


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1








MATERIALS SUPPLIER AGREEMENT DATED SEPTEMBER 1, 2016


between


INSULET CORPORATION (“Insulet”)


and


FLEXTRONICS MEDICAL SALES AND MARKETING, LTD (“Supplier”)




Exhibit B


FLEXIBILITY TABLE
MAXIMUM ALLOWABLE VARIANCE FROM SCHEDULED DELIVERIES


 
 
Zone
Insulet Commitment Level


# of days before Scheduled Delivery Shipment Date


[*]
[*]
[*]*
1 (“[*]”)
[*]
[*]
None
None
None
2 (“[*]”)
[*]
[*]
[*]**
[*]%
[*]
3 (“[*]”)
[*]
[*] or more
[*]%***
[*]%
[*]



*Insulet may delay a Scheduled Delivery [*] provided the [*] does not exceed the
[*].
**Supplier shall use commercially reasonable efforts to [*].
***Except to the extent precluded by [*] as set forth on the applicable [*].




Insulet Materials Supplier Agreement                                    30


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




MATERIALS SUPPLIER AGREEMENT DATED SEPTEMBER 1, 2016


between


INSULET CORPORATION (“Insulet”)


and


FLEXTRONICS MEDICAL SALES AND MARKETING, LTD (“Supplier”)




Exhibit C


SUPPLY CHAIN PROFILE REQUIREMENTS


1) [*] shall contain information classified under the following headings:
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]



2)
Supplier shall advise Insulet of the [*] for each [*]. [*]shall be the subject
of a [*]by both Parties. [*] include without limitation:

(a)
[*] is a component that can be [*] or can be used on [*].  Insulet does not
accept [*].



(b)
[*] is a component that is [*] or is [*] and cannot be [*] or any other [*].



Insulet Materials Supplier Agreement                                    31


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




MATERIALS SUPPLIER AGREEMENT DATED SEPTEMBER 1, 2016


between


INSULET CORPORATION (“Insulet”)


and


FLEXTRONICS MEDICAL SALES AND MARKETING, LTD (“Supplier”)




Exhibit D


QUALITY AGREEMENT


See Attached








Insulet Materials Supplier Agreement                                    32


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




MATERIALS SUPPLIER AGREEMENT DATED SEPTEMBER 1, 2016


between


INSULET CORPORATION (“Insulet”)


and


FLEXTRONICS MEDICAL SALES AND MARKETING, LTD (“Supplier”)




Exhibit E


PERFORMANCE MEASUREMENTS


Monthly [*]:


[*]: Achievement of [*] (which would be aligned with [*])


[*]: Achievement of [*] against agreed upon standard


[*]: [*]


[*] Metrics:


See attached Appendix I












Insulet Materials Supplier Agreement                                    33


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




MATERIALS SUPPLIER AGREEMENT DATED SEPTEMBER 1, 2016


between


INSULET CORPORATION (“Insulet”)


and


FLEXTRONICS MEDICAL SALES AND MARKETING, LTD (“Supplier”)




Exhibit F


TERMS AND CONDITIONS FOR TOOLING


The following terms and conditions shall incorporate and include [*] (provided
by Insulet to Supplier and updated from time to time) and apply to all [*]
(“Tools”) maintained by or ordered from Supplier or provided to Supplier by
Insulet for use in production or testing of parts or products for Insulet. Any
exceptions, changes or additions to these Terms and Conditions must be agreed in
writing by Insulet and the Supplier. The “Parts” refer to the parts to be
manufactured or tested with the Tools.


1.0
Purchase of New Tooling; Modifications



1.1    Request for Quotation. As a preliminary step to ordering a Tool or
modifications to a Tool, Insulet will issue a “Request for Quotation” (“RFQ”).
The RFQ must be consistent with the requirements of the [*] and may include,
among other things:


(a)    Specifications, including [*], for the Part that will be manufactured
with the Tool;
(b)    Additional specifications for the Tool or modifications, if applicable
(including, if applicable, [*]);
(c)    Life of the Tool (or modified Tool)-- [*];
[*]
(d)    Payment ;
(e)    [*]; and/or
(f)    Required Build Schedule (including delivery date for [*] and, if
applicable, for [*], all as defined in Section 1.5 below)


If the RFQ omits any of the above items, then the Supplier shall include such
items in the Quote.        
        
1.2    Quote. The quote (the “Quote”) from the Supplier shall include at least
the following:


(a)
Price, which at a minimum shall include;

(b)
Quote must be supplied on [*] provided in the [*]

(c)
All Insulet specified samples required at each stage in the tool design and
approval process

(d)
[*] quantity of spare parts

(e)
Responsibility for all tool maintenance throughout the tool life



Insulet Materials Supplier Agreement                                    34


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




(f)    Preliminary design description, including fundamental approaches to be
taken in the final design;
(g)    Build schedule (including delivery dates for [*] samples at various
stages in the tool build schedule);
(h)    Proposed subcontractors, if any;
(i)    Life of the tool -- [*];
(j)    Quantity of Spare parts, but [*]; and
(k)    The location at which the tool will be produced and the location at which
it will be kept for production use.


All requirements contained in the RFQ will be deemed included in the Quote,
except for items that are expressly rejected or contradicted by the Quote.


1.3
Order; Further Procedures. If Insulet accepts the Quote and places an order, the
order will be subject to [*] (unless otherwise indicated in the RFQ or the
Quote), which must be [*]. The price applicable to the order shall be [*],
subject to [*]. All price changes are subject to [*].



The order shall reference the RFQ and the Quote. If the order contains any terms
that are additional to or different from the Quote (including RFQ requirements
that are deemed included in the Quote), then such additional or different terms
shall be subject to approval by Supplier.


1.4    Design. The proposed definitive design (to be submitted for approval
under Section 1.3 above) shall include:


(a)    Detailed tooling drawings;
(b)    Maintenance requirements;
(c)    Secondary operations required;
(d)    Proposed subcontractors; and
(e)    Explanation of any proposed price adjustments.


1.5    [*]. [*] shall be submitted with: (a) [*]; and (b) [*]. Once the schedule
is jointly agreed, the Supplier shall notify Insulet of any changes in the
schedule throughout the tool design cycle since Insulet may participate in a
site inspection if Insulet so desires. Also, prior to Supplier’s submission of
[*]to Insulet, Supplier may (if the Parties so desire) submit [*] that are
intended for the purpose of determining whether [*], but that may not be
suitable for [*] because they do not [*].
 
1.6    [*]. Supplier shall supply [*] to Insulet upon completion of the Tool or
modifications and acceptance of [*].


1.7    Payment. All payments are per the payment terms in the MSA and shall
align with the payment schedule as follows; [*]% @ [*],[*]% at [*],[*]% @
[*],[*]% @ [*]. All payments will be subject to [*].


1.8    Cancellation for Convenience. In addition to Insulet’s right to terminate
a purchase order for default (under the terms of the purchase order and/or
applicable law), Insulet may terminate a purchase order for Tools at any time
for Insulet’s convenience. In the event


Insulet Materials Supplier Agreement                                    35


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1




of such cancellation for convenience, Supplier shall immediately stop work and
Insulet shall pay Supplier the following (provided that the total shall not
exceed [*]): (a) [*], but only for [*]; (b) [*]. In no event, however, shall
such cancellation charges exceed [*].


1.9    Software. If the Tool contains any software or firmware created by
Supplier, then, unless otherwise expressly provided in the Quote, Supplier [*],
and Supplier shall provide to Insulet [*].


2.0
Use and Maintenance of Tooling.



2.1    General. Supplier shall use Tools only in the production of Parts for
Insulet, and not otherwise except with Insulet’s written consent. Supplier shall
clearly mark all Tools with the Insulet part number and revision level assigned
to the Part produced by the Tool and Insulet supplied Asset tags. As described
in the [*]. All Tools shall remain the property of [*]and shall be [*] when they
are [*]. Insulet shall at all times have the right to [*]. If Insulet requests
the [*], then Supplier shall be [*].


2.2    Location of Tools. Except as provided below, the Tools shall be kept at
the location specified in the Quote. Supplier may not move the Tools from that
location unless Supplier first obtains Insulet’s written consent to the move.
The consent requirement includes moves from one Supplier facility to another. If
the Tools are to be kept at a subcontractor facility, then Supplier shall obtain
subcontractor's agreement not to move the Tools without Insulet’s prior written
consent, except for maintenance or repair of the Tools.


2.3    Maintenance of Tooling. Supplier shall exercise [*] all Tools. With
respect to Tools purchased from Supplier under Section 1.0 above, Supplier shall
[*], and follow, to assure that each Tool is [*], excluding any [*], which shall
be borne by [*]. Supplier is responsible for the [*]. With respect to Tools
furnished to Supplier by Insulet, Supplier shall [*], including [*], to assure
that such Tools are [*], excluding any [*], which shall be borne by [*]. If such
Insulet-furnished Tools require rework, upgrades or major refurbishment,
Supplier shall [*]. After receiving [*] the rework, upgrade or refurbishment of
Tools with Insulet asset tags, Supplier shall [*]. With respect to all Tools, if
a Tool is nearing the end of its useful life and refurbishment is not
practicable, Supplier shall give sufficient advance notice to Insulet to allow
time to build replacement tools.


2.4
[*]. Supplier shall maintain [*] (and shall provide Insulet with [*] on
request).



2.5    Changes in Parts Specifications. If Insulet changes the Specifications
for a Part, and these changes require a change in the related Tool, then [*].
Before making any change, Supplier shall notify Insulet of [*], as well as any
impact on [*]. Supplier shall not proceed with any such change until it receives
Insulet’s written approval.


2.6    Mold Warranty. For any Tools which are molds, Supplier warrants that for
[*] ([*]) months from the completion of such molds, or [*] cycles, whichever
occurs first, all molds shall be [*]. Replacement mold parts are warranted to be
[*] for a period of [*] days from the replacement date.



Insulet Materials Supplier Agreement                                    36


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 10.1






MATERIALS SUPPLIER AGREEMENT DATED SEPTEMBER 1, 2016


between


INSULET CORPORATION (“Insulet”)


and


FLEXTRONICS MEDICAL SALES AND MARKETING, LTD (“Supplier”)




Exhibit G


LIST OF AUTOMATION EQUIPMENT


 
 
L2
L3
L4
Item
Machine
Warranty (yr)
Warranty (yr)
Warranty (yr)
SAT/OQ
Expired
1
[*]
[*]
[*]
[*]
[*]
[*]
2
[*]
[*]
[*]
[*]
[*]
[*]
3
[*]
[*]
[*]
[*]
[*]
[*]
4
[*]
[*]
[*]
[*]
[*]
[*]
5
[*]
[*]
[*]
[*]
[*]
[*]
6
[*]
[*]
[*]
[*]
[*]
[*]
7
[*]
[*]
[*]
[*]
[*]
[*]
8
[*]
[*]
[*]
[*]
[*]
[*]





Insulet Materials Supplier Agreement                                    37


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

